United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60275
                         Summary Calendar



EDDIE BLACK,

                                    Plaintiff-Appellant,

versus

WACKENHUT; W.M. WILLIAMS, Warden;
DR. VIRGINIA VITTOR; MELANIE
GILLILAND, Head Nurse; GEORGE
SNYDER, Warden,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:03-CV-157
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Eddie Black has filed an application for leave to proceed in

forma pauperis (IFP) on appeal following a summary judgment in

favor of Dr. Virginia Vittor, which resulted in the dismissal of

his 42 U.S.C. § 1983 lawsuit.   By moving for leave to proceed

IFP, Black is challenging the district court’s certification that

IFP should not be granted on appeal because his appeal is not



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60275
                                  -2-

taken in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).

     Black contends that Vittor changed his medication and the

dosage without first advising him of the alteration.    He has not

established that Vittor’s actions evinced deliberate indifference

to his serious medical needs.     See Johnson v. Treen, 759 F.2d
1236, 1238 (5th Cir. 1985); see also Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).    Black also contends that the district

court erred in not ordering the defendants to answer his

interrogatories.   He has not established that the district court

abused its discretion in denying such discovery after the

magistrate judge had issued his report and recommendation.

See Moore v. Willis Indep. School Dist., 233 F.3d 871, 876 (5th

Cir. 2000).

     Black’s appeal is thus without arguable merit and is

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we uphold the district court’s order

certifying that the appeal is not taken in good faith and denying

Black IFP status on appeal, we deny the motion for leave to

proceed IFP, and we DISMISS Black’s appeal as frivolous.     See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     APPEAL DISMISSED.